Title: To Thomas Jefferson from Samuel Smith, 4 April 1808
From: Smith, Samuel
To: Jefferson, Thomas


                  
                     Sir/ 
                     Washn 4 April 1808
                  
                  I believe it is more than a Year Since I took the liberty to Suggest to you that in Case of the death of Mr. Christie then expected, Mr. James. H. McCulloch. a native Citizen, was every way worthy of the Office of Collector for the port of Baltimore—I now take this liberty, (in Consequence of a letter recieved last night from Mr. McCulloch), again to Call your attention to my former letter, and have the honor to be/
                  Your Obedt. Servt.
                  
                     S. Smith 
                     
                  
               